UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF1934 FAMILY BENEFIT LIFE INSURANCE COMPANY (Name of Subject Company (Issuer)) TRINITY LIFE INSURANCE COMPANY a wholly-owned subsidiary of FIRST TRINITY FINANCIAL CORPORATION (Names of Filing Persons (offerors)) COMMON STOCK, $1.00 PAR VALUE (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Gregg Zahn 7633 East 63rd Street Suite 230 Tulsa, Oklahoma74103 (918)249-2438 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) Copies to: P. David Newsome, Jr. Hall Estill Hardwick Gable Golden & Nelson 320 South Boston, Suite 200 Tulsa, OK74103 Tel: (918)594-0831 Fax: (918)594-0505 i CALCULATION OF FILING FEE Transaction Valuation(1) Amount of Filing Fee(2) (1)Calculated solely for purposes of determining the filing fee. The calculation assumes the purchase of 886,260 shares of common stock, par value $1.00 per share, at $11.05 per share. The share numbers are based on representations made by the Company to Purchaser and Parent as of September30, 2011. (2)Calculated in accordance with Exchange Act Rule0-11 by multiplying the transaction value by 1/50th of 1%. o Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: N/A Filing Party: N/A Form of Registration No.: N/A Date Filed: N/A o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ý Third-party tender offer subject to Rule14d-1. o Issuer tender offer subject to Rule13e-4. oGoing-private transaction subject to Rule13e-3. o Amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer.o If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: o Rule13e-4(i) (Cross-Border Issuer Tender Offer) o Rule14d-1(d) (Cross-Border Third-Party Tender Offer) This Tender Offer Statement on ScheduleTO (together with any amendments and supplements hereto, this "Schedule TO") is filed by Trinity Life Insurance Company, a corporation organized under the laws of Oklahoma (“Purchaser”). This ScheduleTO relates to the tender offer for all of the outstanding shares of common stock, $1.00 par value (the "Shares"), of Family Benefit Life Insurance Company, a Missouri corporation (the "Company"), at a price of $11.05 per Share net to the seller in cash, without interest and less any applicable withholding taxes, if any, upon the terms and conditions set forth in the offer to purchase dated November 10, 2011 (the "Offer to Purchase"), a copy of which is attached as Exhibit(a)(1)(A), and in the related letter of transmittal (the "Letter of Transmittal"), a copy of which is attached as Exhibit(a)(1)(B), which, together with any amendments or supplements, collectively constitute the "Offer." All the information set forth in the Offer to Purchase is incorporated by reference herein in response to Items1 through 9 and Item11 in this ScheduleTO, and is supplemented by the information specifically provided in this ScheduleTO. ii Item1. Summary Term Sheet. RegulationM-A Item1001 The information set forth in the Offer to Purchase under the caption SUMMARY TERM SHEET is incorporated herein by reference. Item2. Subject Company Information. RegulationM-A Item1002 (a)Name and Address.The name, address, and telephone number of the subject company's principal executive offices are as follows: Family Benefit Life Insurance Company 812 Madison Jefferson City, Missouri65101 (573) 636-3181 (b)Securities. This ScheduleTO relates to the Offer by Purchaser to purchase all issued and outstanding Shares. As of September 30, 2011, there were 1,287,640 Shares issued and outstanding.The information set forth on the cover page and in the INTRODUCTION of the Offer to Purchase is incorporated herein by reference. (c)Trading Market and Price. The information set forth under the caption THE TENDER OFFER—Section6 ("Price Range of Shares; Dividends") of the Offer to Purchase is incorporated herein by reference. (d)Dividends.The information set forth under the caption THE TENDER OFFERSection 6 (“Price Range of Shares; Dividends”) andSection 10 (“Background of the Offer; Past Contacts or Negotiations with the Company”) of the Offer to Purchase is incorporated herein by reference. (e)Prior Public Offerings.None (f)Prior Stock Purchases.The information set forth under the caption THE TENDER OFFERSection 6“Price Range of Shares; Dividends” of the Offer to Purchase is incorporated by reference. Item3. Identity and Background of Filing Person. RegulationM-A Item1003 (a)-(c) Name and Address; Business and Background of Entities; and Business and Background of Natural Persons. The information set forth in the Offer to Purchase under the following captions is incorporated herein by reference: SUMMARY TERM SHEET THE TENDER OFFER—Section8 ("Certain Information Concerning the Purchaser") and ScheduleI attached thereto . 1 Item4. Terms of the Transaction. RegulationM-A Item1004 (a)Material Terms. The information set forth in the Offer to Purchase under the caption THE TENDER OFFER is incorporated herein by reference. (b)Purchases from officers, directors or affiliates.Yes, on the same terms offered to all shareholders of the Company. (c)Different Terms.None. (d)Appraisal rights.The information set forth in the Offer to Purchase under the caption SUMMARY TERM SHEET and THE TENDER OFFER­­Section 12 (“Purpose of the Offer; Plans for the Company”)is incorporated herein by reference. (e)Provisions for Unaffiliated Security Holders.None. (f)Eligibility for Trading or Listing.Not applicable. Item5. Past Contacts, Transactions, Negotiations and Agreements. RegulationM-A Item1005 (a)Transactions. None. (b)Significant Corporate Events. The information set forth in the Offer to Purchase under the following captions is incorporated herein by reference. SUMMARY TERM SHEET THE TENDER OFFER—Section 6 (“Price Range of Shares; Dividends”),Section 10 ("Background of the Offer; Past Contacts or Negotiations with the Company") and-­­­Section 11 (“The Agreement”). (c) Negotiations or Contracts.The information set forth in the Offer to Purchase under the following captions is incorporated herein by reference: SUMMARY TERM SHEET THE TENDER OFFER—Section 10 ("Background of the Offer; Past Contacts or Negotiations with the Company") Item6. Purposes of the Transaction and Plans or Proposals. RegulationM-A Item1006 (a)Purposes. The information set forth in the Offer to Purchase under the following caption is incorporated herein by reference: THE TENDER OFFER—Section12 ("Purpose of the Offer; Plans for the Company") 2 (b)(1)-(7) Plans. The information set forth in the Offer to Purchase under the following captions is incorporated herein by reference: SUMMARY TERM SHEET THE TENDER OFFER—Section9 ("Source and Amount of Funds") THE TENDER OFFER—Section10 ("Background of the Offer; Past Contacts or Negotiations with the Company") THE TENDER OFFER—Section11 ("The Agreement") THE TENDER OFFER—Section12 ("Purpose of the Offer; Plans for the Company") THE TENDER OFFER—Section16 ("Certain Legal Matters; Regulatory Approvals") Item7. Source and Amount of Funds or Other Consideration. RegulationM-A Item1007 (a)Source of Funds. The information set forth in the Offer to Purchase under the following captions is incorporated herein by reference: SUMMARY TERM SHEET THE TENDER OFFER—Section9 ("Source and Amount of Funds") THE TENDER OFFER—Section10 ("Background of the Offer; Past Contacts or Negotiations with the Company") (b)Conditions. The Offer is not subject to a financing condition. (c)Borrowed Funds. None. Item8. Interest in Securities of the Subject Company. RegulationM-A Item1008 (a)Securities Ownership. The information set forth in the Offer to Purchase under the following captions is incorporated herein by reference: THE TENDER OFFER—Section8 ("Certain Information Concerning Parent and Purchaser") and ScheduleI attached thereto; THE TENDER OFFER—Section11 ("The Agreement"); and THE TENDER OFFER—Section12 ("Purpose of the Offer; Plans for the Company"). (b)Securities Transactions.The information set forth in the Offer to Purchase under the following captions is incorporated herein by reference:THE TENDER OFFER­­­Section 6 (“Price Range of Shares; Dividends”) and Section 10 ("Background of the Offer; Past Contacts or Negotiations with the Company"). 3 Item9. Persons/Assets, Retained, Employed, Compensated or Used. RegulationM-A Item1009 (a)Solicitations or Recommendations. None. Item10. Financial Statements. RegulationM-A Item1010 (a)Financial Information. Not Applicable. (b)Pro Forma Information. Not Applicable. (c)Summary Information.Not applicable. Item11. Additional Information. RegulationM-A Item1011 (a)Agreements, Regulatory Requirements and Legal Proceedings. The information set forth in the Offer to Purchase under the following captions is incorporated herein by reference: SUMMARY TERM SHEET THE TENDER OFFER—Section10 ("Background of the Offer; Past Contacts or Negotiations with the Company") THE TENDER OFFER—Section11 ("The Agreement") THE TENDER OFFER—Section12 ("Purpose of the Offer; Plans for the Company") THE TENDER OFFER—Section16 ("Certain Legal Matters; Regulatory Approvals") (b)Other Material Information. The information set forth in the Offer to Purchase under the caption THE TENDER OFFERSection 11 (“The Agreement”) is incorporated herein by reference. 4 Item12. Exhibits. RegulationM-A Item1016 Exhibit No. (a)(1)(A) Offer to Purchase, dated November 10, 2011. (a)(1)(B) Letter of Transmittal (including Internal Revenue Service FormW-9). (a)(1)(F) Joint Press Release of Family Benefit Life Insurance Company and Trinity Life Insurance Company, dated November 10, 2011(incorporated by reference to Exhibit99.1 to the Current Report on Form8-K filed by First Trinity Financial Corporation with the Securities and Exchange Commission on November 10, 2011). (a)(1)(G) Summary Advertisement as published on November 10, 2011. [(d)(1) Agreement dated as of October 20, 2011, (incorporated by reference to Exhibit10.2 to the Form8-K filed by First Trinity Financial Corporation with the Securities and Exchange Commission on October 24, 2011) Item13. Information Required by Schedule13E-3. Not applicable. 5 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. TRINITY LIFE INSURANCE COMPANY By: /s/GREGG ZAHN Name: Gregg Zahn Title: Chief Executive Officer Date: November 10, 2011 6 EXHIBIT INDEX (a)(1)(A) Offer to Purchase, dated November 10, 2011. (a)(1)(B) Letter of Transmittal (including Internal Revenue Service FormW-9). (a)(1)(F) Joint Press Release of Family Benefit Life Insurance Company and Trinity Life Insurance Company, dated November 10, 2011(incorporated by reference to Exhibit99.1 to the Current Report on Form8-K filed by First Trinity Financial Corporation with the Securities and Exchange Commission on November 10, 2011). (a)(1)(G) Summary Advertisement as published on November 10, 2011. (d)(1) Agreement dated as of October 20, 2011, (incorporated by reference to Exhibit2.1 to the Form8-K filed by First Trinity Financial Corporation with the Securities and Exchange Commission on October 20, 2011)
